Citation Nr: 0810961	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-35 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for chondromalacia of the patella with degenerative joint 
disease and meniscus tear, right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 to February 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  
  
The veteran testified before the undersigned at a hearing in 
August 2007 at the San Diego, California RO.  A transcript of 
this hearing is associated with the claims file.  At this 
hearing the veteran submitted additional private medical 
evidence along with a waiver of consideration by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there are relevant VA and private 
treatment records that have yet to be associated with the 
claims file.  During the August 2007 travel Board hearing the 
veteran testified that she was recently taken by ambulance to 
the emergency room of the Marino Valley Community Hospital 
after her right knee locked in an extended position.  She 
stated she was given oral morphine, a temporary stabilizing 
brace and that it took approximately eight hours for her 
right knee to release.  

In addition, the veteran identified outstanding VA outpatient 
treatment records at the Loma Linda VA Medical Center.  As 
there are missing VA and private treatment reports that have 
not yet been associated with the claims folder, a remand is 
required.  See Dunn v. West, 11 Vet. App. 462 (1998).  The 
undersigned Veterans Law Judge notes, however, that the 
veteran was provided an opportunity to obtain records of this 
emergency room visit and provide copies to the RO for 
association with the claims file.  The veteran failed to 
provide the necessary records.  The appellant is hereby 
advised that while VA has a statutory duty to assist the 
veteran in developing evidence pertinent to a claim, the 
veteran also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

There is also evidence showing that right knee symptoms might 
have increased in severity.  The veteran testified that she 
constant pain in the right knee.  She reported an episode 
whereby the knee locked for several hours.  She also 
submitted documentary evidence showing that she uses a 
scooter for mobility.  Finally, she submitted a July 2007 
private radiology report that notes "moderate to severe 
patellofemoral and lateral compartment arthritis." 

Based upon the clinical and lay evidence showing a possible 
worsening of the service-connected disability, the Board 
concludes that a contemporaneous VA examination is needed in 
order to make an informed decision regarding the veteran's 
current level of functional impairment and adequately 
evaluate her current level of disability.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Board notes that the United States Court of 
Appeals for Veterans Claims (Veterans Court) recently 
redefined VA's duty to notify claimants of the information 
and evidence necessary to substantiate a claim for an 
increased disability rating.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  As such, upon remand, the RO/AMC should 
provide compliant notice. 

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.	The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include the notice 
specified by the Veterans Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) pertaining to increased rating 
claims, and notice that she should submit 
any pertinent evidence in her possession.  

Specifically, the notice should advise 
the veteran to submit medical or lay 
evidence demonstrating a worsening or 
increase in severity of the right knee 
disability and the effect that worsening 
has on the veteran's employment and daily 
life.  

Additionally, since the rating of knee 
disabilities may require the use of 
specific measurements and test results, 
the notice should include notice of 
38 C.F.R. §§ 4.71a, Diagnostic Codes  
5010, 5257, 5260, and 5261.  

2.	The RO/AMC should request from the 
veteran and her representative all 
private treatment records from Marino 
Valley Community Hospital.  The claimant 
should either submit the records herself 
or provide the necessary authorization to 
the RO.  Once the authorization is 
obtained, the RO/AMC should request these 
records.  All documents regarding this 
request must be permanently associated 
with the claims folder.  If the records 
are unobtainable, a negative reply must 
be noted in writing and associated with 
the claims folder.

3.	The RO/AMC should obtain outpatient 
treatment records showing treatment for 
the service-connected right knee 
disability from the Loma Linda VA Medical 
Center.  

4.	After the above development is 
complete, schedule the veteran for an 
appropriate VA examination to ascertain 
the severity of her service-connected 
right knee disability.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished, including 
x-ray examinations.  

The examiner should undertake range of 
motion studies for the right knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain in terms of 
additional range of motion lost.  If this 
is not possible, the examiner should so 
state.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  

To the extent possible the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
on use should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not possible, the 
examiner should so state.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
of function on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
possible, the examiner should so state.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
knee.  The examiner should also determine 
if the knee locks and, if so, the 
frequency of the locking.  

The examiner should explain the rationale 
for all opinions given.  

5.	After completing any additional 
necessary development the RO/AMC should 
readjudicate the appeal.  If the claim is 
still denied the RO/AMC must furnish the 
veteran and her representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



